Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 8/30/21, has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 10, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US20180307597, “Oh”).
As to claim 1, 10:
Oh teaches a memory system (memory system 110 with plurality of dies; Fig. 1; 0001, 0010, 0049-0050), associated method of operation of the system (0002, 0022) comprising: 
a plurality of memory groups capable of performing a data input/output operation (memory with plurality of die groups; Fig. 1; 0001, 0010, 0049-0050); and 
a controller (controller 130; Fig. 1) configured to: 
divide an operation subject to a data input/output command into at least one unit operation corresponding to the plurality of memory groups (receive request operation from host; 0019, 0049, 0055, 0061, 0062; requested operation is divided into commands corresponding to the user request and sent to memory devices; 0019), and 
determine operation status of memory groups (determine states and available capacity; 0096), and
assign the at least one unit operation to plural queues corresponding to the respective memory groups, based on first information regarding operation statuses of the plurality of memory groups and second information regarding available resources (assign the commands to queues of  channels associated with the corresponding memory dies group based on states and available capacity; 0096, 0112-0115).
As to claim 2, 17:
Oh teaches the controller is further configured to determine the first information based on at least one first unit operation being performed in the plurality of memory groups and at least one second unit operation assigned to the plurality of memory groups (determine/check states of memory channels of associated group dies; 0096, 0067, 0084).
As to claim 4, 12:
Oh teaches each of the plurality of memory groups comprises plural non-volatile memory cells (memory cells; 0054, 0074-0078) storing a data item and a buffer memory (die buffer; 0079, 0088, 0091) for temporarily storing the data item, and wherein each of the plurality of memory groups independently performs the at least one unit operation in an interleaving mode (store data to corresponding memory die according to schedule; 0096, 0131).
As to claim 5, 15:
Oh teaches the controller is configured to adjust or change an assignment sequence of the at least one unit operation, based on the first information and the second information, before assigning the at least one unit operation to the plural queues (execute commands queuing to channels based on states and available capacity; 0096).
As to claim 6:
Oh teaches the plural queues correspond respectively to the plurality of memory groups (queues associated with channels corresponding to memory die group; 0096, 0112-0115; Fig. 8), and wherein the controller further comprises a pending queues which is distinguishable from the plural queues (plural queues, each distinguishable from each other; 0009, 0010, 0094-0095).
As to claim 16:
Oh teaches a controller (controller 130; Fig. 1) in communication with a plurality of memory groups (memory die groups; Fig. 8, 0010, 0113-0114), which are capable of performing a data input/output operation via plural data paths (data channels; 0066-0070), the controller comprising at least one processor, at least one memory and a logic at least a portion of the logic comprised in hardware (processor 134, memory 144, NFC 142; Fig. 1), wherein the logic is configured to: establish, in the at least one memory, a first region for temporarily storing first operation data (store & provide states of memory; 0096, 0067) regarding an operation subject to a command input from an external device and a second region for temporarily storing second operation data regarding at least one second unit operation scheduled to be performed in the plurality of memory groups (store & provide information regarding the available capacity, 0096, 0017, 0085); and generate the second operation data from the first operation data, based on second information regarding available resources and first information regarding operation statuses of the plurality of memory groups (generate channel selection, and assign the commands to queues of  channels associated with the corresponding memory dies group based on states and available capacity information; 0096, 0112-0115).
Allowable Subject Matter
Claims 3, 7-9, 11, 13-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3/11/18, the prior art does not suggest the memory system according to claim 2, wherein the controller determines the first information by: assigning different weights to the at least one first unit operation and the at least one second unit operation according to a type of unit operation, scoring operational burdens for the respective memory groups based on the weights assigned to the at least one first unit operation and the at least one second unit operation, and comparing the scored operational burdens with a reference.
As to claim 7/13/14, the prior art does not suggest the memory system according to claim 6, wherein the controller is further configured to allocate at least one resource for the at least one unit operation, and wherein, when a quantity of unit operations is greater than a quantity of resources, the controller is configured to assign the at least one unit operation to the pending queue, not the plural queues.
Claims 8-9 are also allowable for incorporating the limitations of claim 7, and further limitations.
As to claim 19, the prior art does not suggest the controller according to claim 16, wherein the logic is further configured to: establish, in the at least one memory, a third region for temporarily storing third operation data regarding at least one pending operation or at least one pending unit operation which is not included in the second operation data; and generate the third operation data from the first operation information, based on the first and second information.
Claims 20 is also allowable for incorporating the limitations of claim 19, and further limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138